Chapman, J.
The plaintiff proposed to the defendants by letter to engage as their superintendent for a stated salary “ and expense of passage to the mines.” They voted to employ him *412and pay the salary stated by him, and “ to pay his expenses out to California.” The defendants contend that this was not an agreement to pay his “ expenses to the mines.” But we think otherwise. He was to go to their mine in California ; and the fair construction of their letter, taken in connection with his offer, is, that they were to pay his expenses to the place in California to which they employed him to go. Their vote, signed by their clerk, constituted a contract in writing, within the statute of frauds. Chase v. Lowell, 7 Gray, 33. Johnson v. Trinity Church Soc. 11 Allen, 123. The substance of the offer was made known to him, and he, with their knowledge, went out as their agent, to remain for the term of three years. The jury have found that he was unjustifiably discharged before the expiration of the term; and the only remaining questions relate to the damages which he is entitled to recover.
1. As to his salary; the statement in the contract that it is payable in specie does not alter the amount due. The case of Wood v. Bullens, 6 Allen, 516, has been too frequently affirmed to require further discussion of this point. See Howe v. Nickerson, ante, 400, and cases cited.
2. As to his expenses in going out; he is entitled to charge the amount of currency expended by him in buying gold to pay these expenses.
3. He is not entitled under the contract to charge the expenses incurred in returning home. If anything is to be allowed in this respect, it is to be included in the damages for the breach of the contract.
4. The damages for the breach of the contract are to be estimated in the currency in which the defendants have a right to pay it. As to the rule of damages, it must be so adapted to the circumstances of each particular case as to approximate as nearly as possible to a just compensation for the actúa, injury which the plaintiff has suffered. Revere v. Boston Copper Co. 15 Pick. 351. The compensation he was to receive is one of the .elements to be considered, for that is the limit of what he would have received if he had been retained. But no premium is to be allowed upon it because it was payable in *413specie. But his time was left to him. He was at liberty to dispose of it as he pleased, and he must deduct for it such sum as he might have obtained for it by reasonable efforts. In this view it becomes a pertinent inquiry where he might be obliged to go to find suitable and proper employment. If he was obliged to return home, or go elsewhere, the expenses of removal from the mines to the place of employment become a proper subject of consideration. There are numerous cases on the subject, but all of them vary in their circumstances. The case of Johnson v. Arnold, 2 Cush. 46, is unlike this case. Nor is it necessary to discuss cases like that of Costigan v. Mohawk & Hudson Railroad, 2 Denio, 609. The rule above stated will be a sufficient guide to the assessor to whom it is agreed to refer the matter. Judgment on the verdict.